MARTIN, J.
It appearing to the court from the allegations and proofs of the parties that the libelants have rendered valuable and meritorious services to the ship Herman, in assisting to navigate her to this port, after she had got inside the Florida Reefs, and had unshipped her rudder, broken the rudder pintle and upper gudgeon, and her safety otherwise endangered, as is alleged in the libel in this case; and it also appearing that the ship’s striking upon the shoal of rocks,‘while in charge of the libelants, off Jacob’s Harbor, as alleged by the respondent Captain Allen, was not the result of carelessness, unskilfulness or negligence on the part of the libelants, so that the compensation ought, either in law or equity, to be affected thereby, but was occasioned by what may, under the circumstances, fairly be termed an unavoidable accident; and it further appearing that the interests of commerce, and the safety of vessels navigating these dangerous seas, require the court to reward liberally services like these rendered to this ship, that they may be saved from greater loss: Therefore, it is ordered,, adjudged and decreed that the sum of eight hundred dollars is a reasonable compensation to be allowed the libelants, and that upon the payment thereof to the marshal, with the costs and expenses of this suit, the- said ship be discharged from the attachment, and restored to Captain Allen, for and on account of the owners thereof.